DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.         Receipt is acknowledged of applicant's preliminary amendment filed on 04/02/2019. Claims 1, 4, 6, 8-10 and 12-13 have been amended. Claims 1-13 are pending and an action on the merits is as follows.
Priority
3.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
4.       The information disclosure statement (IDSs) submitted on 04/02/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
5.      The drawings submitted on 04/02/2019 are accepted.
Claim Objections
6.        Claims 1, 5 and 7 are objected to because of the following informalities:  
I.  Claim 1, line 7, “a geographical” should be changed to - -the geographical- -. 
II. Claim 5, line 1, and claim 7, line 1, “a module” should be changed to - -the module- -. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 1, 3-10 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potenzone, (4,879,625), hereinafter refer to as Potenzone.
           Regarding claim 1, Potenzone discloses a mains-powered module for driving a load, comprising: 
an input for receiving mains power (10, fig.1); 
a detection circuit (29) for detecting the voltage and frequency of the mains power (col.3, lines 51-55), thereby to determine a mains power profile wherein the determined mains power profile (certain voltage and frequency limit, ABSTRACT);
a driver circuit (the circuit within 29) for driving the load, the driver circuit being adapted for use with a particular mains power profile (col.3, lines 45-55) for which the driver is adapted to be used (col.4, lines 18-28); and

              But Potenzone does not specifically disclose the mains power profile corresponds to a geographical region wherein the module is used and the driver is used corresponds to the geographical region as claimed. 
               However, Potenzone in ABSTRACT states that the device is used with the power source voltage and frequency within certain limit. 
               Therefore, it would have been obvious to one of ordinary skill to know that power source voltage and frequency could be correspond to a geographical region because Potenzone states the invention relates to devices for monitoring electric power sources voltage and frequency and disconnecting it and/or preventing it from being connected the source voltage/frequency fail to meet a given set of criteria (col.1, lines 5-10).  Which is well known in the art of circuitry that the power source voltage and frequency criteria could be correspond to a geographical region so that the various designs of circuit may be satisfied.
           Regarding claim 3, a module as claimed in claim 1, Potenzone further discloses wherein the particular geographical region is one from a list which comprises at least the US and Europe and the determined geographical region is one from a list which comprises at least the US or Europe (the frequency is 60 Hz, col.7, line 48, and US is one of the main power with frequency 60 Hz).  
           Regarding claim 4, a module as claimed in claim 1, Potenzone further discloses wherein the detection circuit comprises a frequency detector (col.3, lines 51-55).  
Regarding claim 6, a module as claimed in claim 1, Potenzone further discloses wherein the detection circuit comprises a voltage detector (col.3, lines 51-55).  
           Regarding claim 8, a module as claimed in claim 1, Potenzone further discloses wherein the disabling circuit comprises a processor or an analog circuit (analog circuit, as shown in figs.2, 4).  
           Regarding claim 9, a module as claimed in claim 1, Potenzone further discloses wherein the driver circuit comprises an EMI filter, a rectifier, and a driver output stage (as shown in fig.2, col.5, lines 28-44).  
           Regarding claim 10, Potenzone further discloses A method of controlling a mains-powered module, comprising: receiving mains power (through 10, fig.1); 
detecting the voltage and/or frequency of the mains power (by 29), thereby to determine a mains power profile wherein the determined mains power profile (certain voltage and frequency limit, ABSTRACT);
controlling a driver circuit which is adapted for use with a particular mains power profile (a driver within 29, col.3, lines 45-55), which corresponds to a geographical region for which the driver is adapted to be used (col.4, lines 18-28), by: 
powering a load if the determined mains power profile matches the particular mains power profile (the voltage profile is disclosed in col.3, lines 51-55, and the frequency profile is disclosed in col.4, lines 18-28); and  4
disabling the driver circuit if the determined mains power profile does not match the particular mains power profile (col.3, lines 56-66 and col.4, lines 18-28).  

               However, Potenzone in ABSTRACT states that the device is used with the power source voltage and frequency within certain limit. 
              Therefore, it would have been obvious to one of ordinary skill to know that power source voltage and frequency could be correspond to a geographical region because Potenzone states the invention relates to devices for monitoring electric power sources and disconnecting it and/or preventing it from being connected the source voltage/frequency fail to meet a given set of criteria (col.1, lines 5-10).  Which is well known in the art of circuitry that the power source voltage and frequency criteria could be correspond to a geographical region so that the various designs of circuit may be satisfied.
           Regarding claims 5, 7 and 12-13, Potenzone discloses a device using for power sources with certain voltage and frequency range to meet a given set of criteria (ABSTRACT) as shown above. But Potenzone does not specifically disclose wherein a detected frequency below 55Hz is a first determined mains power profile which corresponds to a first geographical region which includes Europe, and a detected frequency above 55Hz is a second determined mains power profile which correspond to a second geographical region which includes the US as claimed. 
           However, Potenzone in ABSTRACT states that the device is used with the power source voltage and frequency within certain limit in a given set of criteria (ABSTRACT).
.

10.       Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Potenzone, and in further view of Lys et al. (US 8,816,593 B1), hereinafter refer to as Lys.
           Regarding claims 2 and 11, Potenzone discloses a device comprising a load (8, fig.1) as shown above. But Potenzone does not specifically disclose wherein the load comprises a lighting element such as a high intensity discharge lamp or an LED arrangement, and the mains-powered module is a lighting module as claimed. However, Lys teaches of a device comprising load wherein the load is LEDs (fig.7). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the load of Potenzone’s to be lighting module using LEDs because Lys provides the motivation it will have functional advantages and benefits of LEDs include high energy conversion and optical efficiency, durability, lower operating costs, and many others (col.1, lines 27-36).

Conclusion
	
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844